Case 2:19-cv-00410-JRS-MJD Document 1 Filed 08/26/19 Page 1 of 11 PageID #: 1




                                                  2:19-cv-410-JRS-MJD




                                                  FILED
                                            1:58 pm, Aug 26, 2019

                                            U.S. DISTRICT COURT
                                         SOUTHERN DISTRICT OF INDIANA
                                              Laura A. Briggs, Clerk
Case 2:19-cv-00410-JRS-MJD Document 1 Filed 08/26/19 Page 2 of 11 PageID #: 2
Case 2:19-cv-00410-JRS-MJD Document 1 Filed 08/26/19 Page 3 of 11 PageID #: 3
Case 2:19-cv-00410-JRS-MJD Document 1 Filed 08/26/19 Page 4 of 11 PageID #: 4
Case 2:19-cv-00410-JRS-MJD Document 1 Filed 08/26/19 Page 5 of 11 PageID #: 5
Case 2:19-cv-00410-JRS-MJD Document 1 Filed 08/26/19 Page 6 of 11 PageID #: 6
Case 2:19-cv-00410-JRS-MJD Document 1 Filed 08/26/19 Page 7 of 11 PageID #: 7
Case 2:19-cv-00410-JRS-MJD Document 1 Filed 08/26/19 Page 8 of 11 PageID #: 8
Case 2:19-cv-00410-JRS-MJD Document 1 Filed 08/26/19 Page 9 of 11 PageID #: 9
Case 2:19-cv-00410-JRS-MJD Document 1 Filed 08/26/19 Page 10 of 11 PageID #: 10
Case 2:19-cv-00410-JRS-MJD Document 1 Filed 08/26/19 Page 11 of 11 PageID #: 11
